UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 5, 2014 JUHL ENERGY , INC . (Exact Name of Registrant as Specified in Charter) Delaware 000-54080 20-4947667 (State or other jurisdiction (Commision File Number) (I.R.S. Employer of incorporation) Identification No.) 1502 17th Street SE Pipestone, MN (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (507) 562-4310 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K JUHL ENERGY , INC. November 5, 2014 Item Submission of Matters to a Vote of Security Holders On November 5, 2014, Juhl Energy, Inc. (the “Company”) held the Company’s 2014 Annual Meeting of Shareholders (the “Annual Meeting”). Of the 35,924,826 shares of the Company’s common stock entitled to vote at the Annual Meeting, a total of 33,326,933 shares were represented at the Annual Meeting in person or by proxy. The voting results for each item of business properly presented at the Annual Meeting are set forth below. Proposal 1: Election of Director The Company’s nominee as listed in the Proxy Statement was elected with the following votes: Name of Nominee Votes For Votes Against Abstentions John P. Mitola 0 Proposal 2: Advisory Vote on Executive Compensation The proposal to approve, on a non-binding advisory basis, the compensation paid to the Company’s named executive officers was approved with the following vote: Votes For Votes Against Abstentions Proposal 3: Frequency of Advisory Votes on Executive Compensation The stockholders voted, on a non-binding advisory basis, to recommend that future advisory votes on the compensation paid to the Company’s named executive officers be held every three years, with the following vote: Every 3 Years Every 2 Years Every Year Abstentions In light of the results of the advisory vote on the frequency of advisory votes on executive compensation as disclosed above, the Company has determined that it will hold an advisory vote on executive compensation every three years. Proposal 4: Ratification of Appointment of Auditors The proposal to ratify the appointment of Boulay, PLLP as the Company’s independent registered public accounting firm for the 2014 fiscal year was approved with the following vote: Votes For Votes Against Abstentions SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 5, 2014 JUHL ENERGY , INC. By: /s/ John P. Mitola John P. Mitola President
